Citation Nr: 0605297	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-08 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen the claim of service connection for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to nonservice-connected permanent and total 
evaluation pension.  



REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1986 to July 1989 
and from January 1990 to May 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an RO decision dated in October 2002 that denied 
entitlement to non-service connected pension, and an August 
2003 RO decision that reopened and continued the denial of a 
previous claim for PTSD.  

The record reflects that, in an August 1999 decision, the 
Board denied his claim of service connection for a PTSD.  
That decision was not appealed and became final.  

In November 2002, the veteran submitted a statement 
essentially indicating that he wished to reopen his claim for 
service connection for PTSD.  

While the RO appears to have denied reopening the veteran's 
claim of service connection for PTSD, and to have considered 
the claim on a de novo basis, the Board is not bound by that 
determination and is, in fact, required to conduct an 
independent new-and-material evidence analysis in claims 
involving prior final decisions.  See Barnett v. Brown, 8 
Vet. App. 1 (1995), aff'd, 83 F. 3d 1380 (Fed. Cir. 1996).  
As such, the issues in appellate status are as listed 
hereinabove.

The veteran offered testimony before the undersigned Veterans 
Law Judge at a personal hearing held at the RO in January 
2006.  

The now reopened claim of service connection for PTSD and 
entitlement to nonservice-connected VA pension are addressed 
in the REMAND portion of this document and are being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  

VA will notify the veteran if further action is required on 
this part with respect to these matters.  



FINDINGS OF FACT

1.  In an August 1999 decision, the RO denied the veteran's 
claim of service connection for PTSD.  No timely appeal was 
filed.  

2.  The additional evidence relates to a previously 
unestablished fact necessary to substantiate the veteran's 
claim and, as such, is so significant that it must be 
considered to decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for PTSD.  38 U.S.C.A. §§ 5103A, 
5108, 7105 (West. 2002); 38 C.F.R. §§ 3.104, 3.156(a) (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002), 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the veteran's claims, the Board notes that 
the RO issued letters dated in September 2002, May 2003, 
September 2003, and January 2005 that informed the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what medical or other evidence he was 
responsible for obtaining.  VA also identified which evidence 
it was responsible for obtaining.  

The Board notes that the VCAA notice letters were issued 
after the RO's original adjudication of the veteran's service 
connection for PTSD in December 1996 and prior to the 
original adjudication of the veteran's nonservice-connected 
pension claim in October 2002.  

In the Statements of the Case (SOC) dated in January 2003 and 
February 2005 the RO provided the veteran with the pertinent 
provisions regarding his claims for PTSD and nonservice-
connected pension.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the Board notes that the veteran was accorded VA 
examinations that were completed in May 1999, October 2002, 
and June 2003, as well as a personal hearing that was held in 
January 2006.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The Board will proceed to decide the veteran's 
claim on the merits.  


New and material evidence to reopen the claim for service 
connection for PTSD

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108. 38 U.S.C. § 5103A(f).  

VA has adopted regulations to implement VCAA. 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326).  Except as specifically 
noted, the new regulations are effective on November 9, 2000.  
The provisions of the regulations applicable to attempts to 
reopen finally disallowed claims are effective for claims 
received on or after August 29, 2001.  In this case, the 
veteran applied to reopen his claim of service connection for 
a left shoulder condition was received in November 2002.  

When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, VCAA does not apply.  i, 15 Vet. App. 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary is not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  Since the Board is reopening the veteran's claim, 
the veteran does not require further assistance to 
substantiate his claim, and the VCAA does not apply.  

A final decision issued by an RO or by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered. 38 U.S.C.A. §§ 
7104, 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  The 
exception to this rule is 38 U.S.C.A. § 5108, which states, 
in part, that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative or redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new or material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran did not perfect an appeal from the August 1999 
denial of service connection for PTSD, among other claims.  
That rating decision is final.  38 U.S.C.A. § 7105.  

Therefore, pursuant to the Court's holding in Evans v. Brown, 
9 Vet. App. 273 (1996), the Board will consider whether new 
and material evidence has been submitted to reopen the claim 
of service connection for PTSD subsequent to the August 1999 
rating decision.  

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability.  38 U.S.C.A. §1110; 38 C.F.R. §§ 3.303, 
3.304.  

A review of the veteran's service medical records reflect no 
psychiatric complaints.  In report of medical history dated 
at separation in April 1991, the veteran indicated frequent 
trouble sleeping.  Separation documents show that the veteran 
was discharged "under honorable conditions."  

The veteran's Form DD-214 reflects the veteran's service as a 
combat engineer.  The veteran's report of medical examination 
at separation in April 1991 contained a "deferred" notation 
regarding psychiatric evaluation.  

Post-service, the veteran was referred for psychiatric 
counseling in July 1991.  At the time, the veteran had 
returned to his job as a correctional officer where he was 
employed prior to his Persian Gulf War service.  The veteran 
indicated his supervisor's observation that his "personality 
changed after his six month deployment in the US Army Reserve 
in Saudi."  

The veteran reported symptoms of social withdrawal, recurrent 
distressing dreams of a traumatic event, sleep difficulty, 
and hypervigilance.  

On mental status examination, the veteran presented with 
depressed mood and restricted affect.  Guarded behavior and 
defensive attitude was noted.  The veteran reported a 
negative family history for mental health problems and noted 
having a "good tour" in Germany during his prior period of 
active duty service.  The examiner's diagnostic impression 
was that of PTSD.  

On VA examination in May 1999, the veteran was diagnosed with 
PTSD, however, the examiner did not have the veteran's claims 
file for review.  However, the examiner noted that the 
veteran's essentially negative history for any psychiatric 
complaints to include a prior 3-year period of active duty 
service in Germany.  

The veteran spent five months in Saudi Arabia where he served 
as a demolition specialist but was not involved in combat.  
The veteran reported that, after the battles were fought and 
upon surveying the damage, the veteran saw dead bodies and 
body parts strewn over the battle fields.  

Since his military discharge, the veteran worked as a 
corrections officer for a two-year period but resigned 
because he wanted to be alone.  He worked in a variety of 
manual labor jobs for a few months at a time.  

At the time of the examination, the veteran was noted to be 
unemployed, having last worked in December 1998 at a factory.  
He was fired due to misconduct that consisted of throwing 
things and hollering in anger.  

The veteran reported a weight loss of 20 pounds since service 
with loss of appetite and increased alcohol intake in order 
to help him sleep.  He reported that his onset of nightmares 
and intrusive thoughts occurred in 1991 after leaving the 
Persian Gulf.  The examiner's diagnosis was that of PTSD and 
alcohol abuse.  

The new evidence received subsequent to the rating August 
1999 decision includes VA clinical records from 2003, a June 
2003 VA examination report, and the veteran's January 2006 
hearing testimony.  

VA clinical records from 2003 reflect diagnosed PTSD with 
alcohol dependence in remission.  In an April 2003 VA 
discharge summary, it was noted that the veteran was admitted 
to a short-term residential program to acquire new coping 
skills for PTSD.  

It was noted that the veteran's stressors came  from his 
service in the Persian Gulf War and that his symptoms were 
exacerbated by recent developments in Iraq.  His main 
symptoms included isolation and avoidance behavior, 
depression, poor anger control, and prevention of alcohol use 
relapse as a coping mechanism.  

It was noted that the veteran's adjustment problems in the 
military related to substance abuse with arrests reported in 
1989 and 1991.  The veteran had been in short-term program 
prevention group since September 2002 to address substance 
abuse and military trauma issues.  

Prior to that, he had no history of psychiatric treatment or 
acute hospitalizations.  The veteran's stressors included 
watching a comrade crash a Humvee into a tractor trailer, 
seeing dead bodies of Iraqi soldiers, and observing a 
civilian run over by a tank in Germany.  

On VA examination in June 2003, the examiner noted her review 
of the veteran's claims file.  At the time of the 
examination, it was noted that the veteran last worked in 
2001 as an assistant operator in a box factory.  

The veteran reported stressors that included viewing dead, 
burned bodies of Iraqi soldiers and removing money and other 
belongings from the bodies.  He reported watching his buddy 
die from drinking moonshine but continued to drink instead of 
mourn his death.  

The examiner continued the diagnosis of PTSD and alcohol 
dependence concluding that the veteran's symptoms were 
exacerbated by his abuse of alcohol.  

In January 2006, the veteran testified to stressors that 
included watching a buddy die from drinking.  He reported his 
name was "Gilmore" who also served in the veteran's unit.  
He reported seeing dead bodies along "Highway 8" while on 
transport through Iraq.  Following service, the veteran was 
diagnosed with PTSD and he testified that he receives ongoing 
treatment for this disorder.  

In this case, the new evidence added to the record consists 
of relevant hearing testimony, as well as VA outpatient 
treatment records and VA examination reports that diagnosed 
the veteran's PTSD.  

As such, the new evidence tends to show that the veteran 
currently has PTSD and the medical evidence tends to 
establish a continuity of symptomatology since service.

As new and material evidence has been presented in this case, 
the claim of service connection for PTSD is reopened.  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for PTSD, the appeal to this 
extent is allowed subject to further action as discussed 
hereinbelow.  



REMAND

The determination has been made that additional development 
is necessary in the current appeal regarding his claim for a 
VA pension and service connection claim for PTSD.  

Entitlement to permanent and total disability for pension 
purposes requires a single disability rated as 60 percent or 
more; or two or more disabilities with one disability rated 
as 40 percent and a combined rating of 70 percent or more.  
For the purpose of pension, the permanence of the percentage 
requirements is a prerequisite.  38 C.F.R. §§ 4.16(a), 4.17 
(2005).  Claims of veterans who fail to meet the percentage 
standards but who meet the basic entitlement criteria and are 
unemployable must be referred to the Adjudication Officer 
under 38 C.F.R. § 3.321 (b)(2).  

In adjudicating pension claims, the RO must assign a 
percentage evaluation for each identifiable disability.  See 
Roberts v. Derwinski, 2 Vet. App. 387 (1992), Talley v. 
Derwinski, 2 Vet. App. 282 (1992); Brown v. Derwinski, 2 Vet. 
App. 444 (1992), and Abernathy v. Derwinski, 3 Vet. App. 461 
(1992).  

The RO assigned a 40 percent rating fro lumbar disc disease 
for pension purposes only.  The veteran's nonservice 
connected disabilities not subject to compensation include a 
10 percent rating for duodenal ulcer with gastritis, a 
noncompensable rating for dermatitis, and a 30 percent rating 
for PTSD.  The veteran has a current combined evaluation of 
60 percent for pension purposes.  

In a January 2006 hearing, the veteran testified that his 
nonservice-connected disabilities have worsened and that he 
receives ongoing VA medical care for these conditions.  

The veteran was last examined for VA pension purposes in May 
1999 and October 2002.  

In the May 1999 examination report, it was noted that while 
on active duty stationed in Germany and Saudi Arabia, the 
veteran had gastrointestinal problems that later developed 
into ulcers in 1992.  He reported difficulty finding 
employment but was noted to be working in a box factory due 
to stomach problems and skin rashes.  

The examiner's diagnostic impression included that of history 
of peptic ulcer disease with bleeding and ongoing symptoms, 
history of some type of dermatitis inactive at the time of 
the examination, and history of anemia, how presently shown 
by blood tests in January 1999.  

In the October 2002 examination report, it was noted that the 
veteran last worked in 2001 at a box factory where was 
subjected to heavy lifting that caused increased back pain.  
He underwent injections and a laminectomy procedure in March 
2002 but still complained of continuous, radiating lower back 
pain.  

The examiner noted the existence of outstanding private 
clinical records related to medical treatment of the 
veteran's back condition.  The examiner's diagnosis was 
lumbar disc disease, status post laminectomy at L4-5 with 
chronic low back pain.  

However, the examiners did not make any diagnosis or 
determination regarding  how long the veteran had these 
problems.  In addition, the examiners did not offer an 
opinion as to the permanence of the veteran's back 
disability, his skin disability, or his gastrointestinal 
disability.  

Further, the Board finds that the ratings for the veteran's 
lumbar disc disease and dermatitis disabilities require 
additional examination.  Specifically, the October 2002 
examination report does not provide information that 
adequately describes the veteran's functional impairment, if 
any, as required under DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The Board notes that while this appeal was pending, the 
applicable rating criteria for spine disabilities were 
amended effective on September 23, 2002.  See 67 Fed. Reg. 
54,345-54,349 (Aug. 22, 2002).  The veteran was notified of 
the changes in the January 2003 SOC.  However, the criteria 
were again amended effective on September 26, 2003.  See 68 
Fed. Reg. 51,454-51,458 (Aug. 27, 2003).  

Also, there has been a change in the rating criteria 
applicable to the veteran's nonservice-connected skin 
disability.  The VA has issued revised regulations concerning 
the sections of the rating schedule that deal with skin 
disorders.  67 Fed. Reg. 49590-49599 (July 31, 2002).  
Regulations which were revised include 38 C.F.R. § 4.118 
Diagnostic Code 7806 which contains the criteria under which 
the veteran has been rated.  

In keeping with VA practice and appropriate precedent, the 
rating agency should apply the version of the regulation that 
is most favorable to the veteran, since the regulations 
changed during the pendency of his appeal. VAOPGCPREC 7-03 
(2003).  

Therefore, adjudication of the nonservice-connected pension 
claims for the low back and skin must include consideration 
of the old and both sets of new criteria.  It is noted that 
the effective date of any rating assigned under the revised 
schedular criteria may not be earlier than the effective date 
of that change; the Board must apply only the earlier version 
of the regulation for the period prior to the effective date 
of change.  VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).  

Therefore, the Board finds that the veteran should undergo 
another VA examination to determine the current severity of 
his nonservice-connected disabilities.

Finally, it appears that there are outstanding treatment 
records that could be relevant to his claim and should be 
obtained, if available.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA medical records are in constructive possession 
of the agency, and must be obtained if the material could be 
determinative of the claim).  

With regard to the veteran's PTSD claim, he asserts that his 
PTSD is a result of stressful experiences that happened in 
connection with his service in the Persian Gulf.  The 
recently received VA medical records have consistently 
diagnosed PTSD with alcohol abuse, in remission.  

Specifically, the veteran alleges traumatic incidents of 
witnessing dead, burned bodies of Iraqi soldiers and removing 
money and other belongings from the bodies.  He reported 
watching his buddy die from drinking "moonshine."

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); and link, established by medical evidence, between 
current symptoms and an in-service stressor and credible 
supporting evidence that the claimed in-service stressor 
occurred.

As it is not shown the veteran engaged in combat, his 
assertions of service stressors are not sufficient to 
establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service 
records or other credible supporting evidence. 38 C.F.R. § 
3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  The regulatory requirement 
for "credible supporting evidence" means that "the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor." Dizoglio v. Brown, 
9 Vet. App. 163 (1996).  

The Board notes that there is a diagnosis of PTSD of record 
including in the form of a June 2003 VA medical opinion.  
However, a primary question which must be resolved is whether 
the veteran sustained a qualifying stressor within the 
requirements of 38 C.F.R. § 3.304(f).  The RO should attempt 
to verify the veteran's claimed stressors by taking the 
appropriate action with the US Army and Joint Services 
Records Research Center (JSRRC).  
 
Without such corroboration of a qualifying stressor, the 
question of the validity of a diagnosis of PTSD, and 
therefore whether further medical inquiry should be conducted 
under the VCAA, is irrelevant.  See Moreau, 9 Vet. App. at 
395-396; Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(generally observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain the private 
treatment records for the veteran's low 
back disability since 2002.  After 
securing any necessary release, the RO 
should obtain these records.  In 
particular, the RO should seek to obtain 
records from the Florida Joint and Spine 
Institute in Sebring, Florida, which 
purportedly diagnosed the veteran with 
lumbar degenerative disc disease that 
prevented him from work.  

2.  The RO should obtain medical records 
from the Bay Pines VA Medical Center for 
the veteran's low back, ulcer, 
dermatitis, and psychiatric disabilities 
since 2003.  

3.  The RO should arrange for a general 
medical examination to ascertain the 
current nature and severity of all of the 
veteran's nonservice-connected 
disabilities, to include ulcers, 
dermatitis, and PTSD.  All indicated 
studies should be performed.  The claims 
folder should be made available for 
review in connection with this 
examination.  The examiner should be 
requested to render an opinion concerning 
the effect of the veteran's disabilities 
on his ordinary activity and his ability 
to procure and maintain employment.  The 
examiner should provide the rationale for 
all conclusions reached.  

4.  The RO should also advise the veteran 
that more specific stressor information, 
i.e., dates within 60 days of the 
stressor, specific locations, full name 
of casualties, etc., is required in order 
to attempt to verify those stressors.   
The veteran should provide this 
information for any stressful event he 
alleges occurred on active duty service.  
The RO should allow the appropriate 
period of time to respond to these 
requests.  

5.  After receiving a response from the 
veteran, if any, to the request for 
additional stressor information, the RO 
should issue another request to JSRRC to 
attempt to verify the veteran's alleged 
in service stressors.  The request should 
include any sufficiently specific 
information provided by the veteran, as 
well as the specific stressor information 
the veteran provided during the January 
2006 hearing.  

Upon receipt of a response from JSRRC, 
the RO should determine whether any of 
the veteran's alleged in-service 
stressors are verified.  If the RO 
determines that the veteran's alleged in-
service stressors are not verified, it -
should notify the veteran of the reasons 
and bases of its decision.  

6.  If, however, the RO determines that 
any of the stressors are verified, it 
should arrange for the veteran to undergo 
a VA psychiatric examination to determine 
the nature and etiology of any 
psychiatric disorder currently present.  
The claims folder must be made available 
to the examiner for review for the 
examination and the examination report 
must indicate whether such review was 
accomplished.  The RO should furnish the 
examiner with a list of any verified 
stressors.  

Based on current examination and review 
of the record, the examiner is asked to 
provide the diagnosis for any psychiatric 
disorder present.  If PTSD is diagnosed, 
the examiner is asked to offer an opinion 
as to whether it is at least as likely as 
not that the PTSD is due to a verified 
stressor.  The term "as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The report should include an 
explanation for all opinions provided.  

7.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determination remains unfavorable to 
the veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC prior to returning 
the case to the Board for further review.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


